Order
PER CURIAM:
Shane Roberts appeals his conviction of the class B felony of committing violence against an employee of the Department of Corrections, § 217.385, RSMo 1994. He contends that the trial court erred when it failed to intervene in the prosecution’s closing argument when the prosecution was arguing facts outside the record.
Having carefully considered the point on appeal, the court concludes that the appeal is without merit. A formal opinion would lack jurisprudential value. A memorandum has been furnished to the parties as to the basis of the decision.
The judgment is affirmed. Rule 30.25(b).